DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of a response was received on 01/06/2021. Applicant elected species A of a physical gaming chip. This leaves claims 3, 6, 9, 12, 17, and 20 withdrawn. Applicant argues that there is no burden to the examiner. However, as previously explained in the restriction requirement, the two species are classified in separate areas of the CPC, additionally, different text searching would be required. Applicant has provided no reasoning as to why this would not be a further burden and thus is not found to be convincing. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, 11, 13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2013/0190076 to Sammon .
	With regard to claim 1, Sammon discloses a gaming token representing a wager amount placed in a game, the gaming token comprising a sensory feedback source to produce a selected sensory feedback response to a player (0034; 0038; 0045); a context sensor to sense a context associated with the gaming token (0045); and a processor causing the gaming token to have a first state in response to a first sensed context and a second state in response to a second sensed context (0045; 0121-0122); wherein the sensory feedback source provides, in the first state, a first sensory feedback response and , in the second state, a different second sensory feedback response (0121-0122).
	With regard to claim 2, Sammon discloses that the gaming token comprises a casino chip, wherein the context sensor comprises a wireless location device, wherein, in the first sensed context, the context sensor sense that the gaming token is within a predetermined distance of a first portion of a gaming surface, wherein, in the second sensed context, the context sensor senses that the gaming token is within the predetermined distance of a different second portion of the gaming surface, wherein the first sensory feedback response comprises a first color of at least a portion of the gaming token, and wherein the second sensory feedback response comprises a different second color of the at least a portion of the gaming token (0-34; 0057; 0127; 0134).
	With regard to claim 5, Sammon discloses that the gaming token comprises a casino chip, wherein the context sensor monitors a state of the game, wherein, in the first sensed context, the context sensor senses that the game is in a first state, wherein, in the second sensed context, the context sensor sense that the game is in a second, different state, wherein the first sensory feedback response comprises a first rate of vibration of at least  apportion of the gaming token, and wherein 
	Claim 7 is a mirror of claim 1 and is rejected in like manner.
	Claim 8 is a mirror of claim 2 and is rejected in like manner.
	Claim 11 is a mirror of claim 5 and is rejected in like manner.
	With regard to claim 13, Sammon discloses as the context associated with the gaming token, the processor receiving, from the context sensor, input that the game is a first type of game, and in response, causing by the processor, a plurality of gaming tokens used in the game to emit simultaneously c a common processor selected sensory feedback response (0137; 0139).
	Claim 15 is a mirror of claim 1 and is rejected in like manner.
	Claim 16 is a mirror of claim 2 and is rejected in like manner.
	Claim 19 is a mirror of claim 5 and is rejected in like manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 4, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sammon in view of US Patent Application Publication No. 20200005281 to Patel.
	With regard to claims 4, 10, and 18, Sammon discloses that the context sensor comprises a motion sensor, wherein, in the first sensed context, the context sensor senses that the gaming token is moving at a first movement rate, wherein, in the second sensed context, the context sensor senses that that the gaming token is moving at a different second movement rate (0057; 0102; 0135). While Sammon discloses providing an indication, it does not appear to explicitly disclose that the indication could be provided in the format of a video. However, Patel teaches providing a video(s) on a coin shaped token (0050). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Patel with the disclosure of Sammon in order to provide a unique indication to the user and the dealer of the movement of the token thus providing the player with a more satisfying experience with the heightened technology of a video on a small device such as a coin.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sammon in view of US Patent Application Publication No. 20100093428 to Mattice.
	With regard to claim 14, Sammon discloses as the context associated with the gaming token, the processor receiving, from the context sensor, input that the gaming token is in spatial proximity to a different second gaming token (0137); in response, causing, by the processor, the gaming token and second gaming token to provide simultaneously different processor selected sensory feedback responses (0137); receiving from the context sensor, input that the gaming token has a second context, the second context being that the gaming token is within a predetermined distance of a [specific chip tray] (0092; 0127); and in response to receiving input that the gaming token has a 
	Sammon does not appear to explicitly disclose a charging of the token. However, Mattice teaches a charging of a token when it is in a specific chip tray (figs. 14a, 14b; 0858). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Mattice with the disclosure of Sammon in order to alert the user that the token is in a specific charging tray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715